                    EXHIBIT 1




Case: 18-41932   Doc# 25-2   Filed: 10/17/18   Entered: 10/17/18 17:19:28   Page 1 of
                                          8
                                                                                                                  1 (Pages 1 to 4)
                                          Mark Pugerude - June 29, 2018

                                                                    1                                                           3
     1   GENBAND MANAGEMENT SERVICES      :   IN THE DISTRICT            1                          I N D E X
         CORPORATION,                                                    2                Deposition of Mark Pugerude
     2                                    :   COURT OF DALLAS
              Plaintiff,
                                                                         3                        June 29, 2018
     3                                    :   COUNTY, TEXAS              4
         v.                                                              5 EXAMINATION BY                                  PAGE
     4                                    :   116th JUDICIAL
                                                                         6   MR. BEXLEY                                         5
         COEFFICIENT, LLC AND
     5   TELEFFICIENT, LLC,            :      DISTRICT                   7   MR. RUBENSTEIN                                 221
     6   Defendants/Counter-Plaintiffs,:                                 8   MR. BEXLEY                                     236
     7   v.                            :      CAUSE NO.                  9
     8   GENBAND MANAGEMENT SERVICES   :      DC-16-12593
                                                                        10
         COROPORATION, GENBAND
     9   HOLDINGS COMPANY, and         :                                11
         GENBAND US, LLC,                                               12 EXIBITS            DESCRIPTION                  PAGE
    10                                 :
                                                                        13   Exhibit 75     e-mail correspondence               73
              Counter-Defendants.
    11                                                                  14   Exhibit 76     chain of e-mails                    97
    12                                                                  15   Exhibit 77     chain of e-mails                  106
    13    *              *            *            *            *       16   Exhibit 78     chain of e-mails                  114
    14
    15   Videotaped Deposition of:                                      17   Exhibit 79     chain of e-mails                  117
    16                      MARK PUGERUDE,                              18   Exhibit 80     chain of e-mails                  136
    17   was held Friday, June 29, 2018 commencing at 9:00              19   Exhibit 81     chain of e-mails                  175
    18   a.m., at the Law Offices of Baker Botts, LLP, 1299
    19
                                                                        20   Exhibit 82     e-mail correspondence             186
         Pennsylvania Avenue, NW, Washington, D.C. 20004,
    20   before Goldy Gold, a Registered Professional                   21   Exhibit 83     chain of e-mails                  193
    21   Reporter and a Notary Public within and for the                22   Exhibit 84     chain of e-mails                  198
    22   District of Columbia.                                          23   Exhibit 85     e-mail correspondence             204
    23
    24                                                                  24
    25                                                                  25           (Exhibits included with transcript.)


                                                                    2                                                           4
     1   A P P E A R A N C E S:                                          1            PROCEEDINGS
     2
     3 ON BEHALF OF THE PLAINTIFF/COUNTER-DEFENDANTS:
                                                                         2         VIDEOGRAPHER: Here begins Disc No. 1 in
     4             JONATHAN B. RUBENSTEIN, ESQ.                          3     the videotaped deposition of Mark Pugerude in
                   ALLISON SMITH, ESQ.                                   4     the matter of Genband Management Services
     5             Baker Botts, LLP
                   2001 Ross Avenue
                                                                         5     Corporation vs. CoEfficient, LLC, and
     6             Dallas, Texas 75201                                   6     TelEfficient, LLC, vs. Genband Management
                   Telephone: (214) 953-6594                             7     Services Corporation, Genband Holdings Company
     7             E:mail: allison.smith@bakerbotts.com
                   jonathan.rubenstein@bakerbotts.com
                                                                         8     and Genband US, LLC, in the District Court of
     8                                                                   9     Dallas County, Texas, Cause No. DC-16-12593.
     9                                                                  10         Today's date is June 29, 2018. The time
    10
         ON BEHALF OF THE DEFENDANTS/COUNTER-PLAINTIFFS:
                                                                        11     is 9:20 a.m. This deposition is being held at
    11                                                                  12     1299 Pennsylvania Avenue Northwest,
                     TYLER BEXLEY, ESQ.                                 13     Washington, D.C.
    12               Reese Marketos, LLP
                     750 N. Saint Paul Street - Suite 600
                                                                        14         The court reporter is Goldy Gold on
    13               Dallas, Texas 75201                                15     behalf of Dickman Davenport. The videographer
                     Telephone: (214) 382-9805                          16     is Pat Ruffner on behalf of Dickman Davenport.
    14               E-mail: tyler.bexley@rm-firm.com
    15
                                                                        17         Will counsel please introduce themselves
    16                                                                  18     and state whom they represent.
         ALSO PRESENT:       Pat Ruffner, Videographer                  19         MR. RUBENSTEIN: Jonathan Rubenstein
    17
    18
                                                                        20     from Baker Botts on behalf of the Genband
    19                                                                  21     entities and the witness, and with me is my
    20                                                                  22     colleague Allie Smith.
    21
    22
                                                                        23         MR. BEXLEY: Tyler Bexley. I represent
    23                                                                  24     CoEfficient and TelEfficient.
    24                                                                  25         VIDEOGRAPHER: Will the court reporter
    25



                                                 Dickman Davenport, Inc
           214.855.5100                        www.dickmandavenport.com           800.445.9548
Case: 18-41932 Doc# 25-2                      Filed: 10/17/18 Entered: 10/17/18 17:19:28 Page 2 of
                                                           8
                                                                                                         2 (Pages 5 to 8)
                                     Mark Pugerude - June 29, 2018

                                                            5                                                         7
     1       please swear in the witness.                        1   will ask that you allow me to finish my question,
     2   WHEREUPON,                                              2   even if you know where I'm going with the question,
     3               MARK L. PUGERUDE,                           3   before you answer, and I will extend the same
     4   called as a witness, having been duly sworn, was        4   courtesy to you of letting you finish your answer.
     5   examined and testified as follows:                      5           Is that okay?
     6   EXAMINATION BY                                          6       A. Okay.
     7   MR. BEXLEY:                                             7       Q. And, similarly, because she has to take
     8       Q. Good morning, sir.                               8   everything down, you have to give audible yes-or-no
     9       A. Good morning.                                    9   answers rather than a head nod or a shake of the
    10       Q. Please state your full name.                    10   head, or "uh-huh," because that doesn't come across
    11       A. Mark L. Pugerude.                               11   in the transcript.
    12       Q. Mr. Pugerude, what is your business             12           Is that okay with you?
    13   address?                                               13       A. Okay.
    14       A. My current business address?                    14       Q. If you need a break at any time, just
    15       Q. Yes, sir.                                       15   let me know, and I'll be happy to give you a break.
    16       A. Actually, I don't know off the top of my        16   Okay?
    17                                                          17       A. Sure.
         head. Actually, it's 20405 Exchange Boulevard.
    18                                                          18       Q. Lastly, if I ask a question that you
             Q. And what is your home address?
    19
                                                                19   don't understand, if it's not clear in some way,
             A. 4944 Trail Vista Lane.
                                                                20   will you just tell me that, and I'll try to clarify
    20           (Reporter clarification.)
                                                                21   the question?
    21           THE WITNESS: 4944 Trail Vista Lane,
                                                                22       A. Sounds good.
    22       Chantilly, Virginia 20151.
                                                                23       Q. All right. You're represented here
    23   BY MR. BEXLEY:
                                                                24   today by the lawyers across the table from Baker
    24       Q. You're here today to offer deposition
                                                                25   Botts, correct?
    25   testimony regarding a lawsuit between Genband and my


                                                            6                                                         8
     1   client, CoEfficient and TelEfficient, right?            1       A. Correct.
     2       A. Correct.                                         2       Q. And do you consider them to be your
     3       Q. And you received a deposition notice             3   personal counsel or company counsel for Genband?
     4   indicating that your presence was required here         4            MR. RUBENSTEIN: Objection to form.
     5   today?                                                  5            THE WITNESS: I believe that they're
     6       A. I did.                                           6       company counsel, and I've signed that they
     7       Q. You've given a deposition before,                7       represent me, yes.
     8   correct?                                                8   BY MR. BEXLEY:
     9       A. I have.                                          9       Q. You have some sort of written document
    10       Q. So you know the gist of how it works and        10   to that effect?
    11   the general rules for a deposition, right?             11       A. Correct.
    12       A. I think so.                                     12       Q. When did you sign that?
    13       Q. I'll go over a few ground rules, just so        13       A. That was February.
    14   we're on the same page.                                14       Q. Of this year?
    15           Number one, you know that you just took        15       A. Yes.
    16   an oath to tell the truth, as if you're sitting and    16       Q. And I understand you've given
    17   testifying before a jury, right?                       17   depositions before, correct?
    18       A. I do.                                           18       A. I have.
    19       Q. And you know that this testimony might          19       Q. How many times?
    20   be played by video or read to a jury in a trial in     20       A. I think, like, 12, 10 to 12 times.
    21   Dallas, right?                                         21       Q. When was the most recent deposition?
    22       A. I do.                                           22       A. It's hard to say. Like -- it's probably
    23       Q. And you see that there is a court               23   late fall last year, maybe.
    24   reporter here today, and so because she has to take    24       Q. And what type of case was that?
    25   down everything I ask and everything you answer, I     25       A. Intellectual property lawsuit.


                                           Dickman Davenport, Inc
           214.855.5100                  www.dickmandavenport.com           800.445.9548
Case: 18-41932 Doc# 25-2                Filed: 10/17/18 Entered: 10/17/18 17:19:28 Page 3 of
                                                     8
                                                                                                       18 (Pages 69 to 72)
                                      Mark Pugerude - June 29, 2018

                                                            69                                                         71
     1       Q. And what about energy credit and energy           1   usually -- anything that's unusual or different, you
     2   efficiency? Did TelEfficient have expertise in           2   know, usually has to go up to either me or Daryl.
     3   those areas?                                             3        Q. And this was unusual and different?
     4       A. I don't know. I never saw any proof of            4        A. It was different.
     5   that.                                                    5        Q. And you did ultimately decide to move
     6       Q. Was it conveyed to you at some point              6   forward with the teaming agreement with
     7   that they might have expertise in that area?             7   TelEfficient, right?
     8       A. So, again, with the business model the            8        A. I did.
     9   way it was, you basically enter into a long-term         9        Q. Why?
    10   services agreement, and you take all the bills, and     10        A. Like I stated in earlier testimony, I
    11   you reduce that power consumption, and then pay the     11   appreciated the marketing aspect of it. You know,
    12   equipment off.                                          12   everything was green back then, so I felt like we
    13           The notion of getting reclaimed energy          13   were drafting in behind some market dynamics that
    14   credits, those are programs that are in place for       14   were appealing to customers.
    15   every utility in every county in the United States      15            We were doing work with -- as I recall,
    16                                                           16   doing some work, like, with the FCC and trying to be
         and most places in all of Western Europe because
    17                                                           17   more engaged with the federal government, with
         they don't want to build more power plants.
    18                                                           18   Department of Defense contracts and the like. So we
                 So if you go to any building right here
                                                                 19   felt like it had some benefits in that regard to
    19   in Washington, D.C., and you build a new building,
                                                                 20   promote, you know, kind of some good things.
    20   and you put in energy savings, and you have, like, a
                                                                 21            We have also heard, as I recall, like,
    21   drawdown that's less, the landlord will actually get
                                                                 22   from some of the carriers that they had, you know,
    22   an energy credit.
                                                                 23   maybe management targets to reduce their energy
    23           So energy credits are for, like, capital
                                                                 24   consumption, because everything was all about green
    24   avoidance for the power company, right? So if they
                                                                 25   back then.
    25   say, "If you put in this amount of power

                                                            70                                                         72
     1   consumption, my plan is going to cost me $100,000,       1           So, yes, it was those things. Like,
     2   so I'll give you a $20,000 credit not to make me         2   everything was, you know, geared towards being
     3   spend $100,000" -- so energy credits are kind of a       3   green, and that's probably why we liked it.
     4   common thing.                                            4       Q. So you entered into a teaming agreement
     5       Q. So I guess my question is just whether            5   with TelEfficient with hopes that they would give
     6   the business model of TelEfficient included a            6   you something additional to market to carriers like
     7   component of using those energy credits in some way.     7   AT&T and Verizon?
     8       A. If they were applicable, I think there            8       A. Yes, absolutely.
     9   was that component.                                      9       Q. And it was your hope and expectation
    10       Q. For example, did you see financial               10   that TelEfficient can help Genband close deals with
    11   models that would have taken into account credits?      11   those customers, true?
    12       A. I don't recall particularly, but I               12       A. Without question.
    13   wouldn't be surprised.                                  13       Q. Do you recall, in fact, stating at one
    14       Q. Now, you mentioned that you were the             14   point in time that you thought this business
    15   person who was responsible for deciding whether or      15   arrangement with TelEfficient was a $200 million
    16   not to go forward with the teaming agreement with       16   idea?
    17   TelEfficient?                                           17       A. If you're saying I have an e-mail that
    18       A. Yes.                                             18   says that, then -- I don't recall saying that. I
    19       Q. And why were you the person that was             19   don't recall saying that.
    20   tasked with that?                                       20       Q. Would that surprise you?
    21       A. I was president of the company.                  21       A. Well, I would think about the rollup of
    22       Q. And that wasn't something, for example,          22   business with AT&T, Verizon, Portugal -- yes. The
    23   Steve Bruny could do?                                   23   net sum of all the potential business that could be
    24       A. I don't remember exactly the business            24   the total addressable market for this opportunity,
    25   reasons why I was -- I mean, I was president, and       25   that could be possible.


                                           Dickman Davenport, Inc
           214.855.5100                  www.dickmandavenport.com           800.445.9548
Case: 18-41932 Doc# 25-2                Filed: 10/17/18 Entered: 10/17/18 17:19:28 Page 4 of
                                                     8
                                                                                                       20 (Pages 77 to 80)
                                     Mark Pugerude - June 29, 2018

                                                          77                                                            79
     1           So what happened was network                    1   TelEfficient?
     2   transformation happened on a smaller scale. So          2       A. My bet is -- I don't recall. Either I
     3   instead of doing 100 switches in one time, they         3   had briefed him or Steven had briefed him.
     4   would do two or four or six. So, you know, instead      4       Q. And he was interested in the concept?
     5   of building a brand-new bridge, we would just, you      5       A. Yes.
     6   know, paint over the old one.                           6       Q. Why was he interested in the concept of
     7           So that's what I mean by "a massive             7   TelEfficient to the point where he'd have high-level
     8   scale." It always happens. It happens right now.        8   visibility with it?
     9   It just didn't happen en masse.                         9           MR. RUBENSTEIN: Objection to form.
    10       Q. So if I understand what you just said,          10           THE WITNESS: As I said in earlier
    11   the carriers or the telecommunications companies       11       testimony, he was a professional investor and
    12   were having a hard time making the financial or        12       was, you know, keen on business dealings and
    13   business case for doing a large-scale network          13       financial dealings and financial engineering,
    14   transformation process; is that fair?                  14       so he liked the concept of the combination of
    15       A. For large scale, yes.                           15       green financing and appealing to that kind of
    16       Q. And you viewed TelEfficient as offering         16       business.
    17   some possible alternatives to the telecommunications   17   BY MR. BEXLEY:
    18   companies to get them to see the economics?            18       Q. Do you recall, after this point, if he
    19       A. We were hopeful.                                19   got involved directly in communications with Murat?
    20       Q. And you went on to write after that             20       A. I'm sorry. Can you say that again?
    21   sentence, "This deal construct is working on paper,"   21       Q. Do you recall, after this point, whether
    22   right?                                                 22   he got involved directly in conversations with Murat
    23       A. I do.                                           23   Armbruster?
    24       Q. When you say "this deal construct,"             24       A. I don't think so. I don't know.
    25   you're talking about the TelEfficient deal
                                                                25       Q. And then that parenthetical you wrote,

                                                          78                                                            80
     1   construct, right?                                       1   "He will probably end up trying to use them for
     2       A. Yes. Services contract, yes.                     2   InterTech, as well."
     3       Q. And then you go on, "I tried to make             3           What is InterTech?
     4   sure you and your team got involved earlier and         4       A. Well, this runs back -- I got to go back
     5   often. I feel like we are behind now. This is and       5   on the memory banks, but InterTech was an
     6   always has been a good idea."                           6   interesting concept. It was a -- it was an energy
     7            Right?                                         7   idea -- energy savings idea for cooling data
     8       A. Right, right.                                    8   centers. And these data centers were basically --
     9       Q. When you say, "This is and always has            9   had these Lego connected pipes that all went into
    10   been a good idea," you're saying TelEfficient and      10   all the servers, and they had the special inner gas
    11   the business idea that they are offering is and has    11   that basically was a heat absorber.
    12   always been a good idea?                               12           So instead of having fans, you know,
    13       A. Yes.                                            13   powering and chilling off these servers, that burned
    14       Q. Then you wrote, "Walsh has high-level           14   a lot of electricity and created a lot of heat, this
    15   visibility with this now. He will probably end up      15   weird, like, construct of this gas absorbing heat
    16   trying to use them for InterTech as well."             16   would cool down these data centers.
    17            Do you see that?                              17           And I think Mr. Walsh was an investor
    18       A. I do.                                           18   and very high on the business, so he wanted to see
    19       Q. What did you mean by "Walsh has                 19   how combining InterTech, green -- so we were very
    20   high-level visibility with this now"?                  20   much into, you know, figuring out ways how to get on
    21       A. He had high visibility.                         21   the green bandwagon, and InterTech was another one
    22       Q. Well, this means TelEfficient?                  22   of those ideas.
    23       A. Yes.                                            23       Q. InterTech was not a Genband subsidiary,
    24       Q. Why did Walsh at this point, in                 24   was it?
    25   September of 2013, have high-level visibility with     25       A. No.


                                           Dickman Davenport, Inc
           214.855.5100                  www.dickmandavenport.com           800.445.9548
Case: 18-41932 Doc# 25-2                Filed: 10/17/18 Entered: 10/17/18 17:19:28 Page 5 of
                                                     8
                                                                                                      21 (Pages 81 to 84)
                                     Mark Pugerude - June 29, 2018

                                                           81                                                          83
     1       Q. It was a separate sort of stand-alone            1       Q. You weren't involved in any of those
     2   company?                                                2   types of discussions?
     3       A. Correct.                                         3       A. I wasn't -- I didn't promote InterTech.
     4       Q. And do you know if it was owned, in              4       Q. You didn't have any financial interest
     5   whole or in part, by One Equity Partners?               5   in InterTech, right?
     6       A. I don't know their economic -- I don't           6       A. I did not.
     7   remember the ownership structure, no.                   7       Q. Then you conclude in this e-mail -- you
     8       Q. But you knew that Mr. Walsh had some             8   write, "Please just give this your attention and see
     9   interest in InterTech, right?                           9   if we can get this normalized. We need you and your
    10       A. I'm fairly certain he had an economic           10   team's brain power on this. We need to make this
    11   interest in the company.                               11   work. It is possibly a $200 million idea."
    12       Q. Do you know if he was on the board or in        12           Right?
    13   an executive position in the company?                  13       A. There you go.
    14       A. I don't think he was an executive. I            14       Q. So when you say, "It is possibly a
    15   don't know about the board.                            15   $200 million idea," you're referring to the business
    16       Q. Do you know Alex Russo, who was a board         16   relationship between TelEfficient and Genband,
    17   member of Genband at one point in time?                17   right?
    18       A. I do.                                           18       A. No. That would be $200 million for
    19       Q. Do you know if he had an interest in            19   Genband, yes.
    20   InterTech, as well?                                    20       Q. Working together with TelEfficient was a
    21       A. He might have. I don't know.                    21   $200 million idea for Genband, possibly?
    22       Q. Do you know if he was on the board of           22       A. For Genband, yes.
    23   InterTech, as well?                                    23       Q. So would that refresh your recollection
    24       A. I do not.                                       24   that as of September 2013, you thought TelEfficient
    25       Q. Do you have a recollection of specific          25   was a good idea?


                                                           82                                                          84
     1   discussions about why Mr. Walsh would probably end      1      A. Yes.
     2   up trying to use TelEfficient for InterTech?            2      Q. And then as of September 2013, you
     3       A. So similar to these network                      3   thought that Genband could realize $200 million from
     4   transformation deals that are big in scale,             4   working with TelEfficient?
     5   InterTech had the same, I think, financial              5          MR. RUBENSTEIN: Objection to the form.
     6   encumbrances of getting something really big done       6          THE WITNESS: That would be -- as I
     7   versus something, you know, on a smaller scale, so I    7      said, it's possibly a $200 million idea that
     8   think that bundling everything together on paper        8      we could possibly go and get that much
     9   seemed like we could take advantage of a lot of         9      revenue.
    10   market dynamics, you know.                             10   BY MR. BEXLEY:
    11       Q. So there was a thought there were some          11      Q. Do you recall the circumstances
    12   synergies between TelEfficient and InterTech?          12   surrounding your sending of Exhibit 75?
    13       A. I think no. Actually, it was more the           13      A. I do not.
    14   three companies all providing a energy-efficient       14      Q. Do you recall there being issues with
    15   solution. That's -- I think that's probably the        15   Mr. Raiford approving deals involving TelEfficient?
    16   better way to say it.                                  16      A. I do not.
    17       Q. I got it.                                       17      Q. Do you recall Mr. Raiford having
    18          So the idea was that you can take               18   problems or issues with TelEfficient?
    19   Genband, InterTech and TelEfficient, and all three     19      A. Yes.
    20   together provide some green solution to customers?     20      Q. What do you recall about that?
    21       A. Correct.                                        21      A. I remember skepticism. I remember
    22       Q. Do you know if there were any more              22   concern, you know, confusion.
    23   in-depth conversations about using InterTech and       23      Q. Were there delays caused by Mr. Raiford?
    24   TelEfficient together?                                 24      A. Like, he would delay?
    25       A. Not by me.                                      25      Q. Yes, sir.


                                           Dickman Davenport, Inc
           214.855.5100                  www.dickmandavenport.com           800.445.9548
Case: 18-41932 Doc# 25-2                Filed: 10/17/18 Entered: 10/17/18 17:19:28 Page 6 of
                                                     8
                                                                                                    44 (Pages 173 to 176)
                                     Mark Pugerude - June 29, 2018

                                                         173                                                          175
     1      A.     I do not.                                     1   going.
     2           (Reporter clarification.)                       2       Q. And it was your ultimate decision to go
     3           THE WITNESS: I do not.                          3   forward with the bridge financing?
     4   BY MR. BEXLEY:                                          4       A. I would say that it couldn't have
     5       Q. Can you think of any instance in which           5   happened without me championing it, I would say. I
     6   Genband was not truthful with Mr. Armbruster or         6   would say it was primarily me and Daryl.
     7   anyone else at TelEfficient?                            7       Q. And certainly, you would not have
     8       A. No.                                              8   championed this financing of TelEfficient if you did
     9       Q. Can you think of any instance in which           9   not believe that TelEfficient can bring some value
    10   Genband was not fully forthcoming with                 10   to Genband, right?
    11   Mr. Armbruster or anyone else at TelEfficient?         11       A. Yes. I thought we could do it,
    12       A. No.                                             12   absolutely.
    13       Q. So we've just been talking a little bit         13       Q. And you would not have championed this
    14   about the notes, the bridge loan. Tell the jury how    14   financing of TelEfficient if you didn't think that
    15   the bridge loan came about, the first one.             15   TelEfficient could help Genband close deals, right?
    16       A. I don't recall exactly all the details,         16       A. Yes, that is true.
    17   but I remember a scenario in which they had either     17       Q. I'm handing you a document marked as
    18   three or four people employed at TelEfficient, and     18   Exhibit 81.
    19   Murat had told me he was either letting them go or     19           [Whereupon, Exhibit 81, chain of
    20   do something -- because there was financial            20       e-mails, was hereby marked as for
    21   difficulties, and that his syndicate or his other      21       identification, as of this date.]
    22   investors, or whatever, weren't participating, and     22   BY MR. BEXLEY:
    23   they needed funding, and, you know, there was kind     23       Q. Exhibit 81 is an e-mail from you to
    24   of bare minimalist funding.                            24   members of Genband's executive team about this --
    25       Q. Is it common practice for Genband to            25           (Reporter clarification.)


                                                         174                                                          176
     1   loan money to a business partner like TelEfficient?     1   BY MR. BEXLEY:
     2       A. It is not.                                       2       Q. -- Genband's executive team about
     3       Q. How many other instances, during your            3   this -- one of the financing requests from
     4   time at Genband, can you recall making a bridge         4   Mr. Armbruster, right?
     5   loan?                                                   5       A. Yes.
     6       A. Zero.                                            6       Q. And you see it actually starts with an
     7       Q. Why, then, in this case was the decision         7   e-mail from Mr. Armbruster, himself, to Steve Bruny,
     8   made that it was a good idea to make a bridge loan?     8   saying he's wondering "if there was a decision made
     9       A. So, again, this is more my business call         9   about TelEfficient funding at yesterday's meeting,"
    10   than others, but I had been working on the Rubik's     10   right?
    11   cube of large-scale network transformation for the     11       A. Yes.
    12   better part of half a decade, and I tried many, many   12       Q. And do you know what meeting that would
    13   different scenarios, and it was proving elusive.       13   have been? Was that a board meeting?
    14           And I thought this needed refinement.          14       A. Well, that's a July time frame, so my
    15   It would have a chance. It needed refinement. It       15   bet was it was a board meeting. After June, yes, it
    16   needed a little bit more -- I thought, you know,       16   was probably a board meeting, I would suspect.
    17   just one willing participant to do it, and we will     17       Q. Did the board sign off on making loans
    18   get better at it, and then we'd be able to replicate   18   to TelEfficient?
    19   it.                                                    19       A. I don't know if the board signed off on
    20           So I was willing -- and knew that from a       20   it. I think we had to give board notification, you
    21   financial construct, we couldn't do it, ourselves,     21   know. I don't think they had to have approval. I
    22   for the reasons I earlier testified. So it really      22   could be wrong about that. I don't remember
    23   just came down to a matter of optionality. I can       23   exactly.
    24   invest in more salespeople. I can invest in other      24       Q. Why would you have to give the board
    25   things. I chose to invest in this way to keep it       25   notification about the loans?


                                          Dickman Davenport, Inc
           214.855.5100                 www.dickmandavenport.com           800.445.9548
Case: 18-41932 Doc# 25-2               Filed: 10/17/18 Entered: 10/17/18 17:19:28 Page 7 of
                                                    8
                                                                                                    48 (Pages 189 to 192)
                                     Mark Pugerude - June 29, 2018

                                                         189                                                          191
     1   and not the fact that the 1A transaction had been       1   capital. They can go and raise money, themselves.
     2   closed without TelEfficient financing at all, right?    2       Q. Put aside capital. I'm talking about
     3            MR. RUBENSTEIN: Objection to form.             3   revenue from earnings.
     4            THE WITNESS: "In light of delays in            4       A. I hear you.
     5        closing the AT&T 1A transaction." Yes, that's      5       Q. So you knew they weren't earning money
     6        what it appears.                                   6   from work outside of Genband, right?
     7   BY MR. BEXLEY:                                          7       A. Yes. I'm choosing the answer which is,
     8        Q. And so they must believe that there was         8   it doesn't matter whether they got it through
     9   still a chance that the 1A deal would close with        9   revenue or capital raise. They can get enough money
    10   TelEfficient financing, right?                         10   to stay in business either way. They had investors
    11        A. Sure.                                          11   before they met us.
    12        Q. And do you see this detail of expenses:        12           MR. BEXLEY: Objection. Nonresponsive.
    13   personnel, rent and overhead, travel, and then total   13   BY MR. BEXLEY:
    14   expenses, and debt service?                            14       Q. And I appreciate what you're saying, but
    15        A. Uh-huh, yes.                                   15   I have a direct and simple question, and I would
    16        Q. "Yes"?                                         16   appreciate it if you can answer it. If you can't,
    17            And this appears to be an itemization of      17   that's fine. I understand.
    18   the expenses that TelEfficient has incurred, or        18       A. Sure, sure.
    19   expects to incur, right?                               19       Q. If you know, did TelEfficient have any
    20        A. Expects to incur, yes. This looks like         20   source of revenue or cash flow outside of Genband?
    21   a budget.                                              21       A. No.
    22        Q. And so you knew that TelEfficient was          22       Q. Do you remember Mr. Armbruster
    23   continuing to incur expenses in its work on Genband    23   requesting a comfort letter for one of his
    24   projects, right?                                       24   investors, Bostonia, at some point?
    25        A. Yes.                                           25       A. I do recall something like that.


                                                         190                                                          192
     1       Q. And ultimately, Genband decided to make          1       Q. And what was your reaction to that
     2   this loan, right?                                       2   request?
     3       A. We did.                                          3       A. I remember being slightly annoyed.
     4       Q. And would that be for the same reasons           4       Q. Why?
     5   as the first bridge loan you've already discussed?      5       A. Because we were in discomfort, and we
     6       A. Yes.                                             6   were spending money and time and two years of
     7       Q. And Mr. Armbruster also wrote in that            7   effort. And, you know, the Bostonia guys were kind
     8   first paragraph, "This should provide the               8   of new on the scene, and they already wanted, you
     9   appropriate runway for us to close our first            9   know, economic, you know, recovery and other things.
    10   transaction and pay back the loan."                    10   And, you know -- that's how I remember it.
    11           Right?                                         11       Q. So your annoyance was with Bostonia and
    12       A. Yes.                                            12   not with TelEfficient?
    13       Q. And so you knew that TelEfficient was           13           (Reporter clarification.)
    14   intending to pay back the loan from revenue earned     14   BY MR. BEXLEY:
    15   from a closed transaction, right?                      15       Q. Your annoyance was with Bostonia and not
    16       A. Yes.                                            16   with TelEfficient?
    17       Q. And you knew TelEfficient had no other          17       A. I think I was just annoyed. I can't
    18   source of revenue at that time, right?                 18   say -- it was frustration, maybe. Frustration.
    19           MR. RUBENSTEIN: Objection to form.             19       Q. You knew TelEfficient was, to use your
    20           THE WITNESS: I do not know that.               20   term, in discomfort, also, and had spent a lot of
    21   BY MR. BEXLEY:                                         21   money, right?
    22       Q. Did you believe TelEfficient to be              22           MR. RUBENSTEIN: Objection to form.
    23   generating cash flow or revenue outside of its work    23           THE WITNESS: I don't know how much they
    24   for Genband?                                           24       had spent. I know how much we had spent.
    25       A. Well, that's not their only source of           25   BY MR. BEXLEY:


                                           Dickman Davenport, Inc
           214.855.5100                  www.dickmandavenport.com           800.445.9548
Case: 18-41932 Doc# 25-2                Filed: 10/17/18 Entered: 10/17/18 17:19:28 Page 8 of
                                                     8
